Citation Nr: 0725476	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-37 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected scar, right thumb.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a right thumb scar and 
assigned a 10 percent disability rating, effective November 
2001.  

The January 2004 rating decision also granted service 
connection for carpal tunnel syndrome and a scar on the right 
forearm, and assigned a 10 percent and noncompensable (zero 
percent) disability rating, respectively, effective November 
2001.  Entitlement to service connection for a right wrist 
disability was also denied.  The veteran submitted a timely 
notice of disagreement and substantive appeal to the Board 
(VA Form 9) with respect to all the issues addressed in the 
January 2004 rating decision.  

In a rating decision dated January 2006, the RO increased the 
veteran's disability rating for service-connected right wrist 
carpal tunnel syndrome to 30 percent, effective January 2006.  
Subsequently, in February 2006, the veteran submitted a 
written statement wherein he withdrew his appeal as to the 
issues of entitlement to an increased rating for right wrist 
carpal tunnel syndrome and service connection for a right 
wrist disability.  Likewise, in April 2006, the veteran 
submitted a written statement withdrawing his appeal as to 
the issue of an increased rating for service-connected scar 
on the right forearm, following a March 2006 rating decision 
which increased his disability rating to 10 percent, 
effective January 2006.  Because the veteran has properly 
withdrawn his appeal as to the issues of entitlement to 
service connection for a right wrist disability, increased 
rating for service-connected right wrist carpal tunnel 
syndrome, and increased rating for service-connected right 
forearm scar, those issues were not certified to the Board 
and will not be addressed in this decision.  See 38 C.F.R. 
§ 20.204 (2006).  

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected right thumb 
scar is a superficial scar that measures approximately 5 
square centimeters.  The scar is hypopigmented and painful to 
palpation, but there is no adherence to underlying tissue or 
irregularity of skin.  There is no scaling, keloid formation, 
inflammation, instability, elevation, or depression.  The 
scar does not limit range of motion or any other joint 
function.  There is no additional orthopedic or neurological 
impairment associated with the service-connected right thumb 
scar.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected scar, right thumb, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4118, 
Diagnostic Code 7801 (2006), Diagnostic Code 7802 to 7805 
(2002 & 2006), Diagnostic Codes 5224 (2002), 5228 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
for service connection for a right thumb scar and its duty to 
assist him in substantiating his claim under the VCAA.  The 
December 2003 letter informed the veteran that VA would 
assist him in obtaining records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  He was advised that 
it was his responsibility to send medical records showing he 
has a current disability as well as records showing a 
relationship between his claimed disability and service-
connected right thumb disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also advised that he should send 
information describing any additional evidence or the 
evidence itself, including any medical reports he has.  This 
effectively informed him that he should provide any evidence 
in his possession that pertains to his claim.  

The Board notes that, while the December 2003 letter did not 
specifically inform the veteran of the evidence necessary to 
warrant an increased evaluation for his right thumb scar, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claim for increased 
compensation following the initial grant of service 
connection for a right thumb scar in the instant case, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this case, the 
veteran was given proper VCAA notice prior to the RO's grant 
of service connection for his right thumb scar.  In addition, 
the Board notes the RO sent the veteran a letter in December 
2006 which informed him that he could submit evidence showing 
that his service-connected right thumb scar had increased in 
severity.  Therefore, additional notice is not necessary in 
this case.  

The Board finds that the content of the December 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2005 SOC and Supplemental SOCs dated in January and 
March 2006 provided him with yet an additional 60 days to 
submit more evidence.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 500-01 (2006) (Court found that VA had 
fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. The veteran was afforded several 
VA examinations for rating purposes during the pendency of 
his appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
December 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as here, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

By way of procedural background, the Board notes that service 
connection for status post laceration of the right thumb was 
established in October 2002, and the RO assigned a 10 percent 
disability evaluation, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 5299-5224.  At that time, the RO 
considered service medical records which showed the veteran 
was treated for a laceration on his right hand during service 
and an October 2002 VA examination report which showed the 
veteran currently had some limitation of movement in the 
metacarpal joint of the right thumb.  

In a rating decision dated January 2004, the RO granted 
service connection for a scar on the right thumb and assigned 
a separate 10 percent disability evaluation pursuant to DC 
7804 (2002), effective November 2001.  At that time, the RO 
considered a December 2003 VA examination report which showed 
the veteran had a 3 centimeter (cm), superficial scar on his 
right thumb that was slightly tender to palpation on 
examination.  

The January 2004 rating decision also granted service 
connection for carpal tunnel syndrome affecting the right 
thumb and assigned a 10 percent disability evaluation, 
pursuant to DC 8515, based upon evidence showing that the 
veteran had a diagnosis of bilateral carpal tunnel syndrome, 
which was manifested by numbness, weakness, and pain in his 
right thumb.  See private medical records dated July 1997 to 
August 1998; see also December 2003 VA examination report.  
In January 2006, the RO increased the veteran's disability 
rating for service-connected carpal tunnel syndrome of the 
right thumb to 30 percent based upon a January 2006 VA 
examination which showed the veteran's right thumb disability 
was manifested by decreased sensation, muscle atrophy, 
weakness, and pain.  

The veteran is not appealing the disability evaluations 
assigned to his service-connected status post laceration and 
carpal tunnel syndrome of the right thumb.  Instead, the 
veteran asserts that a disability evaluation greater than 10 
percent is warranted for his service-connected right thumb 
scar.  

As noted, the veteran's service-connected residual scar of 
the right thumb is currently rated at 10 percent under DC 
7804.  The Board notes that, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
criteria for rating the skin, effective August 30, 2002.  See 
67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7833 (2002)).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In this case, the RO issued an SOC in November 2005 which 
provided all the new criteria for rating disabilities of the 
skin, and evaluated the veteran's claim applying the old and 
the new regulations effective from August 2002.  Therefore, 
the RO has considered the old and new rating criteria, and 
the veteran was made aware of the changes.  The Board will 
now proceed to evaluate the veteran's service-connected right 
thumb scar disability under all potentially applicable 
diagnostic codes.  

Prior to August 2002, superficial scars that are poorly 
nourished and have repeated ulceration warrant a 10 percent 
disability rating.  Superficial scars that are tender and 
painful on objective demonstration also warrant a 10 percent 
rating.  Scars may also be rated on limitation function of 
the part affected.  38 C.F.R. § 4.118, DCs 7803 to 7805 
(2002).  

Under the revised regulations, a 10 percent evaluation is 
warranted for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars that are superficial, 
do not cause limited motion, and cover an area of 144 square 
inches or greater; for a superficial, unstable scar; or a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118, DCs 7801 to 7804 (2006).  Otherwise, scars will 
continue to be rated on the limitation of motion of the 
affected part, under DC 7805.  Note (1) to DC 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) to DC 7802 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  See also DCs 7803 and 7804.  
An unstable scar is defined as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
See Note (1), DC 7803.  

The most recent VA examination reports dated in January and 
March 2006 indicate that the veteran has a 1.5 cm linear scar 
on the distal interphalangeal joint and a 3.5 cm jagged scar 
on the volar (outside) surface at the base of the right 
thumb.  The veteran's service-connected right thumb scar has 
also been measured as 2.2 cm in the right palm, 2 inches x 
1/8 inch, and 3 cm on the palmar aspect.  See August 1998 
private medical record and VA examinations dated in October 
2002 and December 2003.  

As an initial matter, the Board notes that, while the medical 
evidence provides varying measurements and locations of the 
veteran's right thumb scar, we find that the preponderance of 
the evidence shows the veteran's service-connected scar is 
located on both the palmar and volar aspect of his right 
thumb and measures approximately 5 square cm in total.  In 
making this determination, the Board notes that the largest 
measurement reported in the evidence of record is 2 inches x 
1/8 inch, as shown in the October 2002 VA examination report, 
which is consistent with the 5 cm total measurement (1.5 cm 
and 3.5 cm) provided in the January and March 2006 VA 
examination reports.  In this regard, the Board notes that 1 
inch is equivalent to 2.54 cm.  See Dorland's Illustrated 
Medical Dictionary 829 (28th ed. 1994).  The other 
measurements provided in the evidence of record are also 
consistent with this finding as it appears that they refer to 
only the portion of the scar that affects the palmar aspect 
of the veteran's right thumb.  Regardless, even if we found 
the veteran had two separate scars on his right thumb, they 
would not be rated separately as they are not located in 
widely separated areas.  See DC 7802, Note (1).  

The examiner who conducted the March 2006 VA examination 
found the service-connected scar to be superficial, with no 
loss of tissue or muscle mass, hypopigmented, and tender to 
palpation.  There was no adherence to underlying tissue or 
irregularity of skin as the skin was not shiny or atrophic.  
There was also no scaling, keloid formation, inflammation, 
instability, elevation, or depression.  The examiner also 
noted there was no gross distortion, loss of motion, or loss 
of function associated with the service-connected scar.  The 
Board notes that the findings of the January 2006 VA 
examination are essentially the same as those reported above 
and that the findings of the October 2002 and December 2003 
VA examinations are also consistent with the findings 
reported above.  

In evaluating the veteran's claim under the rating criteria 
in effect prior to August 2002, the Board notes DCs 7803 and 
7804 do not assist the veteran in obtaining a higher 
disability rating because the highest rating available under 
those diagnostic codes is 10 percent.  We have considered the 
veteran's service-connected right thumb scar under all other 
potentially applicable diagnostic codes in effect prior to 
August 2002; however, the veteran has never been shown to 
have a disfiguring scar affecting the head, face, or neck, a 
second or third degree burn, or any other skin disability 
contemplated in the rating code.  Therefore, DCs 7800 to 7802 
and 7806 to 7819 (2002) are not for application in this case.  

In evaluating the veteran's claim under the amended rating 
criteria in effect as of August 2002, the Board notes DCs 
7802 to 7804 do not assist the veteran in obtaining a higher 
disability rating as the highest rating available under those 
diagnostic codes is 10 percent.  In addition to the 
foregoing, the Board finds DC 7801 is not for application 
because the veteran's service-connected scar measures 
approximately 5 square cm, and the evidence does not show 
that it is deep or causes limited motion.  In this regard, 
the January and March 2006 VA examination reports indicate 
the veteran's scar does not limit range of motion or any 
other function in his right thumb.  The Board does note that 
the veteran has been shown to have limited motion to 40 out 
of 80 degrees of flexion in the interphalangeal joint of his 
right thumb, as well as an inability to approximate his thumb 
to the 5th finger; however, the evidence shows that the 
veteran's limited motion affects both his left and right 
thumb and is not specifically due to his service-connected 
right thumb scar.  See VA examination reports dated in 
December 2003 and January 2006.  As such, the Board finds 
that the veteran's current symptomatology does not warrant an 
evaluation in excess of 10 percent under DC 7801.  See 
38 C.F.R. § 4.14 (2006) (the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation...is to be 
avoided).  

The Board has considered whether any additional diagnostic 
code, in effect as of August 2002, would assist the veteran 
in obtaining a higher disability rating; however, the 
veteran's service-connected scar does not affect his head, 
face, or neck and he has not been shown to have any other 
skin disability contemplated in the rating code.  Therefore, 
DCs 7800 and 7806 to 7833 (2006) are not for application in 
this case.  

In evaluating the veteran's claim under DC 7805 (2002 and 
2006), which allows for rating on limitation of function of 
the affected part [by use of the applicable rating criteria 
for the affected part], the Board notes the criteria for 
rating ankylosis and limitation of motion of the digits of 
the hand (the applicable rating criteria for the affected 
part) were amended during the pendency of the veteran's claim 
and appeal.  See 67 Fed. Reg. 48,784 (August 26, 2002) 
(codified at 38 C.F.R. § 4.71a, DCs 5216 to 5230 (2002)).  

Under the former criteria, prior to August 26, 2002, the 
criteria for evaluation of limitation of motion or ankylosis 
of single digits or combinations of the hands of the hand was 
set forth under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5224-5227 (2002).  Explanatory notes provided specific 
directions on evaluating limitation of motion or ankylosis of 
single and multiple digits, determining whether ankylosis is 
favorable or unfavorable, and evaluating combinations of 
digit amputations at various levels or any combination of 
digit amputation, ankylosis, or limitation of motion of the 
digits.  Those notes, in pertinent part, provided that: (1) 
with only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cm) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; (2) with the thumb, the carpometacarpal joint is 
to be regarded as comparable to the metacarpophalangeal joint 
of other digits.  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5224- 5227 (2002).  Favorable ankylosis of the thumb of the 
major or minor hand was rated as 10 percent disabling and 
unfavorable ankylosis was rated as 20 percent.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5224 (2002).  In this case, 
the January 2006 VA examination report indicates that the 
veteran's service-connected right thumb scar affects his 
right, major hand.  

Under the revised regulations, limitation of motion of the 
thumb is rated under DC 5228, which provides that a 10 
percent rating is warranted for a gap of one to two inches 
(2.5 cm to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers; and a 20 
percent rating is warranted for a gap of more than two inches 
(5.2 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  

In this case, as noted above, the objective medical evidence 
shows the veteran is able to approximate his right thumb to 
all fingers except for the 5th finger.  See VA examination 
reports dated in December 2003 and January 2006.  The 
examiner who conducted the January 2006 VA examination stated 
that the veteran was able to approximate his right thumb to 
within 5 millimeters of his 5th finger.  Based on this 
evidence, the Board finds that an evaluation greater than 10 
percent is not warranted under the former or the revised 
criteria, as there is no evidence that the veteran has 
unfavorable ankylosis of the right thumb or that there is a 
gap of more than two inches (5.2 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  Therefore, DC 7805, as evaluated under DCs 5224 
(2002) and 5228 (2006), does not assist the veteran in 
obtaining a higher disability rating.  

Further, the Board again observes that the veteran already 
has a separate rating in effect for any neurological or 
orthopedic impairment associated with his service-connected 
right thumb injury.  That is, any neurological or orthopedic 
impairment associated with the veteran's right thumb is 
already contemplated in the 30 percent rating assigned for 
carpal tunnel syndrome under Diagnostic Code 8515 and the 
separate 10 percent disability rating assigned to his 
service-connected status post laceration affecting his right 
thumb under Diagnostic Code 5299-5224.  In addition, there is 
no indication in the medical evidence that the veteran's 
neurological and orthopedic impairments are due to the 
service-connected right thumb scar as opposed to the 
underlying service-connected right thumb disability, as 
residuals from injury.  In any event, since the veteran 
already has a separate 10 percent rating under Diagnostic 
Code 5224, another such rating for the exact symptomatology 
even if caused by the scar is not in order.  38 C.F.R. § 4.14 
(evaluation of the same disability under various diagnoses is 
to be avoided).  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected right thumb scar 
disability, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, the Board finds that, at no time since the filing 
of the veteran's claim for service connection, in November 
2001, has his right thumb scar been more disabling than as 
currently rated under the present decision.

As such, the Board finds that the 10 percent disability 
rating currently assigned adequately reflects the functional 
limitation associated with the veteran's service-connected 
scar of the right thumb, and the veteran is not entitled to 
an evaluation in excess of 10 percent.  There is no 
reasonable doubt to be resolved.  See Gilbert, supra.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected scar, right thumb, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


